Title: From George Washington to William Livingston, 4 February 1778
From: Washington, George
To: Livingston, William



Sir
Head Quarters Valley Forge 4th Feby 1778

Brig. Genl Count Pulaski informs me that there are three Troops of Jersey Horse who would enter into the Continental Service for a short time if they could obtain your Excellency’s consent—They will be a very great releif to our Horse if they can be spared and will answer another very valuable purpose. We find that our common Dragoons are not proof agt the Bribes offered to them by the people who constantly are carrying provision to the City of Philada, so that instead of cutting off the intercourse they encourage it by suffering many to pass who pay them for it—If it is agreeable to you that the Horse abovementioned should be taken into the service be pleased to signify it to me by a line. I have the Honor to be with Respect Yr Excellency’s most obt Ser.
